COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


     DAVID E. WOOD,                                       §                   No. 08-20-00108-CR

                                        Appellant,        §                     Appeal from the

     v.                                                   §                   358th District Court

     THE STATE OF TEXAS,                                  §                 of Ector County, Texas1

                                        Appellee.         §                  (TC# D-17-1993-CR)


                                        MEMORANDUM OPINION

           David Wood has filed an appeal from an order revoking his community supervision and

adjudicating him guilty of aggravated sexual assault of a child. We modify the judgment to delete

certain improperly assessed fees and affirm the judgment as modified.

                                           I. FRIVOLOUS APPEAL

           Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is

supported by a brief in which counsel professionally and conscientiously examines the record and

applicable law and concludes that this appeal is frivolous and without merit. Counsel has provided

Appellant with a copy of the brief, a copy of the motion to withdraw, a copy of the clerk’s record

and the reporter’s record, and an explanatory letter. Counsel advised Appellant of his right to


1
    We hear this case on transfer from the Eleventh Court of Appeals. See TEX.R.APP.P. 41.3

                                                          1
review the record and file a response to counsel’s brief. Counsel also advised Appellant of his

right to file a petition for discretionary review in order to seek review by the Texas Court of

Criminal Appeals.       See TEX.R.APP.P. 68.         Court-appointed counsel has complied with the

requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313

(Tex.Crim.App. 2014); In re Schulman, 252 S.W.3d 403 (Tex.Crim.App. 2008); and Stafford v.

State, 813 S.W.2d 503 (Tex.Crim.App. 1991) (en banc).

        After carefully reviewing the record and counsel’s brief, we find no reversible error that

might arguably support the appeal, and accordingly, we conclude that the appeal is wholly

frivolous and without merit. However, although there is no reversible error on this record, in

accordance with the practice of the transferor court, we must review the fees assessed in this case

and modify the judgment in the event certain fees were improperly assessed. See Hutson v. State,

No. 11-19-00037-CR, 2019 WL 4316864 (Tex.App.--Eastland Sept. 12, 2019, pet. filed)

(per curiam) (mem. op., not designated for publication) (striking certain fees from a trial court

judgment in an Anders appeal); Vinyard v. State, No. 08-19-00169-CR, 2020 WL 5056517

(Tex.App.--El Paso Aug. 27, 2020, no pet.) (mem. op., not designated for publication) (modifying

judgment to strike certain fees in accordance with Hutson and affirming the judgment as modified

in an Anders case transferred to this Court from the Eastland Court of Appeals).

        Here, the order of adjudication references $2,000 in fines owed under the terms of the

deferred adjudication order, along with $815 in court costs,2 $260 in restitution to the Ector County

Adult Probation Department, and $80 in reimbursement fees. However, the $260 restitution award

is not enforceable because the trial court may only order a defendant sentenced to imprisonment

to pay restitution to a victim of the offense or to a crime victim’s assistance fund, not to an agency


2
 The $2,815 amount of fines and court costs is the amount identified as remaining outstanding from the original
March 18, 2019, deferred adjudication order.

                                                      2
of the State of Texas. See Hutson, 2019 WL 4316864, at *2.

       Further, the March 19, 2019, deferred adjudication order contains a special finding

requiring Appellant to pay a $50 Crime Stoppers fee. When a person is convicted of an offense, a

separately assessed $50 fee for Crime Stoppers is inappropriate unless the defendant is ordered to

repay all or part of a specific reward paid by a crime stoppers organization related to the

prosecution of the defendant. See id. Because nothing in the appellate record reflects that any

reward was paid by a crime stoppers organization with respect to the prosecution of Appellant, we

modify the trial court’s judgment to delete the $50 Crime Stoppers fee. Id.

                                       II. CONCLUSION

       In sum, we modify the trial court’s judgment to (1) strike the $260 in restitution to the Ector

County Adult Probation Department, and (2) reduce the amount of court costs from $815 to $765

to reflect the deduction of the improperly assessed $50 Crime Stoppers fee. As modified, the

judgment of the trial court is affirmed, and counsel’s motion to withdraw is granted.


                                              JEFF ALLEY, Chief Justice

December 17, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                  3